        Case 3:18-cv-01801-JCH Document 11-1 Filed 11/26/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JAMES E. SHELTON, et al.,                     )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )         Case No. 3-18-cv-01801-JCH
                                              )
POST UNIVERSITY, INC.,                        )
                                              )
       Defendant.                             )

                           ORDER GRANTING DEFENDANT’S
                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO RESPOND TO PLAINTIFF’S COMPLAINT

       THIS CAUSE having come before the Court on Defendant’s Unopposed Motion for

Extension of Time to Respond to Plaintiff’s Complaint, pursuant to Federal Rule of Civil

Procedure 6(b) and Local Rule 7(b) of the United States District Court for Connecticut. This

Court having considered the motion and all other relevant factors, it is hereby

       ORDERED AND ADJUDGED that:

       The Motion is GRANTED. Defendant Post University, Inc. shall have until December

18, 2018 to file a response to Plaintiff’s Complaint.

       DONE AND ORDERED in Chambers at                                                           ,

Connecticut, this          day of                                     .




                                                                      United States District Judge
Copies furnished to: All Counsel of Record
